          Case 1:20-cv-10994-FDS Document 13 Filed 08/12/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
MALCHI I. YAHTUES,                                )
                                                  )
               Plaintiff,                         )
                                                  )
                                                             Civil Action No.
               v.                                 )
                                                             20-10994-FDS
                                                  )
CAROL A. MICI, et al.                             )
                                                  )
               Defendants.                        )
                                                  )

                                              ORDER

SAYLOR, C.J.

       On May 22, 2020, pro se litigant Malachi I. Yahtues, who is incarcerated at Old Colony

Correctional Center, filed a civil complaint in which he alleges that he is being denied

meaningful access to the courts. According to Yahtues, he is pursuing a collateral challenge to a

New Hampshire state conviction. He alleges that prison conditions, such as inadequate access to

the law library and to his trial documents stored in that library, lack of access to New Hampshire

case law, and slowed processing of mail due to COVID-19 restrictions, are interfering with his

ability to litigate this matter. He also filed a motion for a temporary restraining order and a

preliminary injunction, a memorandum and declaration in support thereof, and a motion for leave

to proceed in forma pauperis.

       Since the filing of the action on May 22, 2020, Yahtues has filed two documents

indicating that he has been able to resolve his concerns about access to the courts without judicial

action. On May 26, 2020, Yahtues informed the Court that he had successfully used the prison

grievance process to access the law library for one hour per day. (ECF 10). Two weeks later, he

filed a notice that he was withdrawing his motion for injunctive relief. (ECF 12) (“Notice of
          Case 1:20-cv-10994-FDS Document 13 Filed 08/12/20 Page 2 of 2



Withdrawal”). He indicates that he (1) continues to have access to the law library one hour per

day; (2) has been able to have legal documents notarized; (3) is able to access out-of-state case

law; (4) has adequate access to his personal legal documents; and (5) has been assured by the

mailroom officer that his legal documents will receive prompt attention.

       While Yahtues does not explicitly state in the June 8, 2020 Notice of Withdrawal that he

is voluntarily dismissing the action, his statements clearly indicate that he does not wish to

pursue this lawsuit: “At this juncture, [Yahtues] wishes not to waste any judicial resources, nor

does he want to receive a strike against his litigation efforts in the event he (plaintiff) may have

to prosecute any claims in the future.” (ECF 12 ¶ 7). He also “fears the court may request some

form of payment for service of summons and plaintiff needs ‘all his funds’” for fees associated

with his challenge of the New Hampshire state conviction. (Id. ¶ 6).

       Under the circumstances, the Court construes the Notice of Withdrawal as a notice of

voluntarily dismissal under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. This

dismissal is without prejudice. The motion for leave to proceed in forma pauperis shall be

terminated as moot and no filing fee shall be assessed. The clerk is directed to close this action.

So Ordered.


                                                       /s/ F. Dennis Saylor IV
                                                       F. Dennis Saylor IV
                                                       Chief Judge, United States District Court
Dated: August 12, 2020




                                                  2
